Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7 and 9-13,15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford US  20160054837 A1 in view of Harvey et al. US 20180173323 A1.
Regarding claim 1, Stafford disclose for, determining spatial relationships between a wearable device (Fig.1 see HMD 104, for head mounted display in [0076]) and a three-dimensional (3D) space using light rays emitted from one or more designated spatial locations on the wearable device (see [0076], see “the game processor 112 receives image data captured by the external camera 146 of the HMD 104 via the communication device 117. The image data captured by the external camera 146 is that of the real-world environment surrounding the user 110”); performing, based at least in part on the spatial relationships between the wearable device and the 3D space, spatial transformations on image content of device display images to generate transformed device display images (see [0076], see “the game processor 112 receives image data captured by the external camera 146 of the HMD 104 via the communication device 117. The image data captured by the external camera 146 is that of the real-world environment surrounding the user 110”); causing the transformed device display images to be rendered on a device display of the wearable device (see [0077] The game processor 112 sends the interactive data via the communication device 116 to the HMD 104 for display on one or more display screens of the display device 120 of the HMD 104”). Stafford does not disclose for light rays emitted from one or more designated spatial locations on the wearable device. Harvey teaches the above missing limitation of Stafford (See [0250], see “features for determining the location of the device within the physical environment by a system used to track a location of the user or a head mounted display (MHD) worn by the user. The features may be selected from a list including: a sensor; an emitter; and a marking, for example. The sensor can be configured to detect or the emitter is configured to emit: visible light, infrared light, ultrasound, magnetic fields, or radio waves”). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teaching of Harvey with the system and method of Stafford, in order to obtain the features of instant claim, via an emitter which is configured to emit visible light or infrared light.
Regarding claim 2, Stafford disclose for, wherein the transformed device display images represent 3D image content (see [0221], see “to process these frames into images for display to the user 110. In some embodiments, a client performs further rendering, shading, conversion to 3-D, conversion to 2D, distortion removal, sizing, or like operations on the video stream”).
Regarding claim 3, Stafford disclose for, wherein the light rays emitted from one or more designated spatial locations on the wearable device are tracked by one or more light ray trackers outside the wearable device (see “[0047] In several embodiments, a motion controller includes an illuminated element which is tracked via a camera having a fixed position”).
4, The method of Claim 1, wherein the transformed device display images as rendered on the wearable device is adapted specifically for at least one of a spatial location and a spatial direction of the wearable device as determined based on the light rays captured by one or more light capturing devices.
Regarding claim 5, Stafford does not disclose for, wherein at least a part of the light rays is emitted from a light emitter on the wearable device. Harvey teaches the above missing limitation of Stafford (See [0250] of Harvey, see “features for determining the location of the device within the physical environment by a system used to track a location of the user or a head mounted display (MHD) worn by the user. The features may be selected from a list including: a sensor; an emitter; and a marking, for example. The sensor can be configured to detect or the emitter is configured to emit: visible light, infrared light, ultrasound, magnetic fields, or radio waves”).
Regarding claim 6, Stafford disclose for, wherein at least a part of the light rays is reflected from a light reflector on the wearable device (see [0106], see “As another example, the markers reflect light and are retro-reflective”).
Regarding claim 7, Stafford disclose for, wherein each of the one or more designated spatial locations on the wearable device is spatially fixed on the wearable device (see [0076], see “the game processor 112 receives image data captured by the external camera 146 of the HMD 104 via the communication device 117”).
Regarding claim 9, Stafford disclose for, wherein the light rays represent invisible light imperceptible to a human observer (see [0044], see “Examples of markers include light emitting diodes (LEDs), colored straps, light emitters, infrared (IR) light emitters”).
Regarding claim 10, Stafford does not disclose for, where the wearable device moves with up to six degrees of freedom. Harvey teaches the above missing limitation of Stafford (See “[0078] As used herein, the term “IMU” refers to an Inertial Measurement Unit which may measure movement in six Degrees of Freedom (6 DOF)”).
Regarding claims 11-13 and 15, see the rejections of claim 1-3 and 10, respectively. They recite similar limitations as claims 11-13 and 15. Except for a computer readable storage medium (Fig.1 see memory 124) of Stafford.  Hence, they are similarly analyzed and rejected.
Regarding claims 16-18 and 20, see the rejections of claim 1-3 and 10, respectively. They recite similar limitations as claims 16-18 and 20. Except for a processor a storage media (Fig.1 see image processor 122 and memory device 124) of Stafford.  Hence, they are similarly analyzed and rejected.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stafford US  20160054837 A1 in view of Harvey et al. US 20180173323 A1, further in view of Chang et al. US 20160180821 A1.
Regarding claim 8, Stafford as modified by Harvey does not teach for, wherein the light rays comprise a digitally coded light signal. Chang teaches the above missing limitation of Stafford as modified by Harvey (see [0058] FIG. 11 is a block diagram illustrating one example timing diagram for digital micro light emitting diode, pulse-width modulation driving for both serial and parallel digital data methods. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teaching of Chang with the system and method of Stafford as modified by Harvey, in order to obtain the features of instant claim, via an emitter which is configured to emit digitally coded light signal, such as pulse-width modulation driving for both serial and parallel digital data methods.
Allowable Subject Matter
2.		Claims 4,14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior arts of Stafford US  20160054837 A1 in view of Harvey et al. US 20180173323 A1, further in view of Chang et al. US 20160180821 A1, failed to teach or suggest for features/limitations of claims 4,14 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bhakta US  20140306878 A1, is cited because the reference teaches “The illumination may take the form of a weighted time segment colored light sequence for establishing color contribution and intensity for individual image pixels on a pulse-width modulation (PWM) basis through selective ON/OFF switching of corresponding individual pixel light modulating elements of the SLM in synchronism with the received light”.
Fleck et al.  US  20130207964 A1, is cited because the reference teaches “For example, light that is emitted from the embedded light sources (e.g., RGB iLEDs or lasers) can be reflected through a micro lens optic and then directed in an imaging system of a wearable display device (e.g., glasses or a head-mounted display)”, in [0014].
Publicover et al.  US  20120293773 A1, is cited because the reference teaches “[0041] In one embodiment, the illumination controller may be configured for amplitude modulation of at least the current and/or the voltage to the light source to provide the desired brightness levels at an eye. In addition, or alternatively, the controller may be configured for pulse-width modulation of at least one of the current and the voltage to the light sources to provide the desired brightness levels”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI BAYAT/Primary Examiner, Art Unit 2664